Case 2:14-cv-05060-JMV-JBC Document 279-7 Filed 12/17/18 Page 1 of 3 PageID: 6004



  K&L GATES LLP
  One Newark Center, Tenth Floor
  Newark, NJ 07102
  (973) 848-4000
  Attorneys for Arconic Inc. (f/k/a Alcoa Inc.)
  and Arconic Domestic, LLC (f/k/a Alcoa
  Domestic, LLC as successor in interest
  to A.P. New Jersey, Inc.)

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

  BOROUGH OF EDGEWATER,                           Case No.: 2:14-CV-05060-JMV-JBC

        Plaintiff,                                Hon. John M. Vazquez, U.S.D.J.
                                                  Hon. James B. Clark, III, U.S.M.J.
        v.

  WATERSIDE CONSTRUCTION,
  LLC; 38 COAH, LLC; DAIBES
  BROTHERS, INC.; NORTH RIVER                                     ORDER
  MEWS ASSOCIATES, LLC; FRED A.
  DAIBES; TERMS
  ENVIRONMENTAL SERVICES,
  INC.; ALCOA INC. (formerly known as
  “Aluminum Company of America”);
  ALCOA DOMESTIC LLC, as
  successor in interest to A.P. NEW
  JERSEY, INC.; JOHN DOES 1-100;
  and ABC CORPORATIONS 1-100,

        Defendants,
  and

  WATERSIDE CONSTRUCTION,
  LLC; 38 COAH, LLC; DAIBES
  BROTHERS, INC.; NORTH RIVER
  MEWS ASSOCIATES, LLC; and
  FRED A. DAIBES,
Case 2:14-cv-05060-JMV-JBC Document 279-7 Filed 12/17/18 Page 2 of 3 PageID: 6005




        Defendants/Third-Party Plaintiffs,
        v.

  NEGLIA ENGINEERING
  ASSOCIATES,

        Third-Party Defendant,
  and

  ALCOA DOMESTIC, LLC, as
  successor in interest to A.P. NEW
  JERSEY, INC.,

        Defendant/Third-Party Plaintiff,
        v.

  COUNTY OF BERGEN and RIVER
  ROAD IMPROVEMENT PHASE II,
  INC., and HUDSON SPA, LLC,
        Third-Party Defendants.




        THIS MATTER having come before the Honorable John M. Vazquez,

  U.S.D.J., upon application of K&L Gates LLP, counsel for Defendants/Third-Party

  Plaintiffs Arconic Inc. (f/k/a Alcoa Inc.) and Arconic Domestic, LLC (f/k/a Alcoa

  Domestic, LLC as successor in interest to A.P. New Jersey, Inc.), (collectively

  “Arconic”); and the Court having reviewed all submissions of the parties in

  support of and in opposition to Arconic’s motion to stay; and for good cause

  having been shown:



                                             2
Case 2:14-cv-05060-JMV-JBC Document 279-7 Filed 12/17/18 Page 3 of 3 PageID: 6006



        IT IS on this ________ day of ________ 2019,

        ORDERED that Arconic’s motion to stay is hereby GRANTED; and it is

  further

        ORDERED that the proceedings in Borough of Edgewater v. Waterside

  Construction, LLC, et al., No. 2:14-CV-05060 and North River Mews Associates,

  LLC, et al. v. Alcoa Corporation et al., No. 2:14-cv-08129 shall stay pending the

  outcome of the criminal case captioned United States of America v. Fred Daibes

  and Michael McManus, No 2:18-cr-00655-JLL (D.N.J.).


                                 _________________________________________
                                     Hon. John M. Vazquez, U.S.D.J.




                                         3
